




--------------------------------------------------------------------------------

THIS AGREEMENT


BETWEEN
(1)
MAGNESIUM ELEKTRON LIMITED (Company Registration No.3141950) whose registered
office is at Anchorage Gateway, 5 Anchorage Quay, Salford M50 3XE (“the
Company”), and

(2)
#



MEANING OF WORDS USED
“Board”:
the Board of Directors of Luxfer from time to time (including any committee of
the Board duly appointed by it);

"Group Company":
a holding company from time to time of the Company or any subsidiary or
associated company from time to time of the Company or of any such holding
company (for which purpose "holding company" and "subsidiary" have the meanings
ascribed to them by Section 1159 of the Companies Act 2006 as amended by
Section1160 from time to time and "associated company" means any company where
any such holding company or subsidiary holds or controls more than 20% of the
equity share capital);

“Luxfer”
Luxfer Holdings PLC the ultimate holding company of the Company;

“Luxfer Group”
means the Group Companies whose ultimate holding company is Luxfer;

“Person”:
includes a body corporate and an unincorporated association of persons and
references to a company include any body corporate.

“Termination Date” the date this Agreement terminates for any reason.
RECITALS
This Agreement contains the entire and only agreement and will govern the
relationship between the Company and you from the Commencement Date in
substitution for all previous agreements and arrangements (whether written, oral
or implied) between the Company or any Group Company and you relating to your
services all of which you agree by executing this Agreement will be deemed to
have terminated by mutual consent with effect from the Commencement Date.


1.
APPOINTMENT, POSITION AND DURATION

1.1
You will be employed in the position as described in the schedule to this
Agreement ("the Schedule"). You will be employed in this position, subject to
the terms of this Agreement and to any subsequent mutually agreed variation in
your position, until this Agreement is terminated in accordance with clause 15
below. At the sole discretion of the Chief Executive of Luxfer you will be
required to join the Executive Management Board of Luxfer. Continued membership
of the Executive Management Board is at the sole discretion of the Chief
Executive of Luxfer and can be withdrawn at any time without constituting a
breach of this Agreement on the part of the Company.

1.2
Your employment with the Company in the position set out in the Schedule shall
be deemed to have commenced on the Commencement Date shown in the Schedule. For
the purpose of statutory continuity of service your previous employment with
Magnesium Elektron Limited counts towards your period of continuous employment
with the Company and your period of continuous employment therefore commenced on
the date shown in the schedule. You consent to the transfer of employment under
this Agreement to another Group Company at any time during your appointment.

1.3
You will if and so long as you are required by the Company carry out duties
and/or act as director of the Company and/or a director, officer, or employee of
any other Group Company.

1.4
If you have been appointed a director of the Company or a Group Company at any
time, the Company is not obliged to ensure that you remain a director of that
Company or Group Company






--------------------------------------------------------------------------------





within the meaning of Section 250 of the Companies Act 2006, as amended from
time to time, and that your removal from the Board by a shareholders’ resolution
if required by law or by any Group Company pursuant to a relevant Article of
Association of the Company does not amount to a breach of this Agreement by the
Company.
2.
DUTIES

2.1
You shall perform such duties and exercise such powers as shall from time to
time be reasonably and lawfully required of you in your position or such other
duties as may be required from time to time and as may be within your skill and
capability.

2.2
Nothing in this Agreement requires the Company to allocate any, or any
particular, duties to you or to provide you with any facilities or opportunity
to work.

2.3
In the performance of your obligations under this Agreement you are required at
all times to obey such instructions as may be given to you from time to time by
the Company or the Board and to comply with all policies and procedures relating
to equal opportunities, harassment, health and safety, bribery, competition and
with all other rules and procedures introduced by the Company or Luxfer from
time to time including but not limited to the Luxfer Group Code of Ethics and
the Luxfer Group Insider Trading Policy. For the avoidance of doubt such rules,
policies and procedures do not form a part of your contract of employment and
are not incorporated by reference into this Agreement. They can be changed,
replaced or withdrawn at any time at the discretion of the Company. Breach of
any rules, policies or procedures may result in disciplinary action.

2.4
During the course of your employment you shall:

2.4.1
promptly make such reports to the Chief Executive Officer of Luxfer or the Board
in connection with the affairs of the Company and any Group Company on such
matters and at such times as reasonably required;

2.4.2
report your own wrong doing and any wrong doing or proposed wrong doing of any
other employee or director of the Company or a Group Company to the Chief
Executive Officer of Luxfer or the Board as appropriate immediately on becoming
aware of it;

2.4.3
consent to the Company monitoring and recording any use that you make of the
Company’s electronic communication systems for the purpose of ensuring that the
Company and Luxfer rules are being complied with and for legitimate business
purposes;

2.4.5
comply with the requirements under both legislation and regulation as to the
disclosure of inside information;

2.4.6
comply with the articles of association of the Company and any constitutional
documents of any Group Company (as amended from time to time) of which you are a
director or officer.

3.
HOURS OF WORK

There are no fixed hours of work for this employment. You are required to work
such hours as may be necessary for the proper performance of your duties. Normal
office hours will be advised to you by the Company, but you will be expected to
work additional hours and any time off in lieu is entirely at the Company's
discretion and subject to the needs of the business.




4.
EXPENSES

You will be reimbursed for all out-of-pocket expenses reasonably and properly
incurred by you in the performance of your duties under this Agreement in
accordance with the ‘Luxfer Group UK Personal Expenses Manual’. A copy of this
document can be obtained from the Luxfer Group Finance Department. For the
avoidance of doubt this policy is not incorporated by reference into this
Agreement and it may be changed, replaced or withdrawn at any time at the
discretion of the Company. Breach of this policy may result in disciplinary
action.    
5.    LOCATION





--------------------------------------------------------------------------------





Your normal place of work will be the Company's premises as specified in the
Schedule.
You may, however, be required on a temporary basis and from time to time to
perform the duties hereunder at and from any of the Company's or Group Company’s
premises in the United Kingdom and shall undertake such travel within the United
Kingdom and overseas as the Company shall reasonably require. It is understood
and agreed by you that you may be required to perform duties outside the United
Kingdom (but not reside outside the United Kingdom, other than for the
reasonable conclusion of these duties).
6.    BENEFITS
During the course of your employment you will receive the following:-
6.1
Basic Salary

You shall be paid, with effect from the Commencement Date, a gross annual salary
as described in the Schedule which will accrue from day to day and be payable by
equal monthly instalments on the 15th day of each month direct to your bank
account.
Your remuneration shall be reviewed annually by the Chief Executive of Luxfer on
behalf of the Company on or about the 1 January in each year or such other date
as the Chief Executive of Luxfer in his sole discretion shall determine. Neither
the Company nor the Chief Executive of Luxfer shall be under any obligation to
award an increase following a review of your remuneration.
If you have been appointed as a director of the Company or a Group Company at
any time, your salary will be inclusive of any director’s fees to which you may
be entitled as a director of the Company or any Group Company.
6.2.
Bonus Scheme

You will be entitled to participate in the discretionary Luxfer Group Management
Bonus Scheme (“the Bonus Scheme”). Participation in the Bonus Scheme is subject
to the rules of the Bonus Scheme which shall be reviewed from time to time and
which may be amended, replaced or withdrawn in the Company's absolute
discretion. Within three months of a particular "bonus year" commencing, the
Company or the Chief Executive of Luxfer on its behalf will write to you with
details of the targets (normally related to business performance, primarily
against annual targets for the profitability and cash generation of the MEL
Chemicals division of the Luxfer Group and also elements of Luxfer Group
performance ) which must be achieved for a bonus to become payable and which has
a maximum bonus opportunity in your case as specified in the Schedule. The
Company may alter the terms of any bonus targets or withdraw them altogether at
any time without prior notice. Participation in or payments under any such Bonus
Scheme for any year will not confer any right upon you to be paid a bonus the
following year or subsequent years. Any payments are conditional on the Company
being satisfied with your conduct and performance up to the date of payment, are
purely discretionary and shall not form part of your contractual remuneration
under this Agreement.




6.3    Shareholding
6.3.1
You will be entitled to participate in the Luxfer Holdings Long Term Incentive
Plan (“LTiP”). Participation in the LTiP is subject to the rules of the LTiP
which shall be reviewed from time to time and which may be amended, replaced or
withdrawn in the Company's absolute discretion. Participation in the LTiP is
purely discretionary and shall not form part of your contractual remuneration
under this Agreement. Awards are made annually and are capped at 1.2 times your
basic annual salary.

6.3.2
As a member of the Executive Management Board of Luxfer you are required to
maintain a minimum holding of Luxfer American Depositary shares (“ADS”) or
ordinary shares of 50p each (“Shares”) in your own or your spouse’s name, the
amount to be determined by the Board from time to time on behalf of the Company.
This does not require you to purchase Shares in the open market but rather to
retain those ADS or Shares currently owned or acquired through the LTiP, until
such time as you reach the minimum required holding of 10,000 ADS or ordinary
shares (approximating to 0.5x your annual basic salary).






--------------------------------------------------------------------------------





6.3.3
Under the terms of the current version of the Luxfer Group Insider Trading
Policy which the Company has adopted, in this position you will be classed as a
“Covered Person” for insider trading purposes and must obtain permission under
that policy to trade any shares/ADS in accordance with the rules set out in the
policy.

6.4
Pension

Given restrictions on the amount that can be put into pension schemes by high
earners in the UK, the Company will pay you a salary supplement as a percentage
of basic salary in lieu of pension contributions. You are entitled to be a
member of the Company's UK Defined Contribution Pension Scheme, but no
additional company contributions will be made. You may choose how much or how
little to pay into the Pension Scheme out of your salary supplement. The salary
supplement will not be counted as basic salary for any purpose.
6.5
Life Assurance

During your employment you will be entitled to participate at the Company's
expense in the UK life assurance scheme (subject at all times to its rules which
may change from time to time). This currently provides life cover of eight times
earnings, half of which is intended to compensate for the lack of a spouse’s
pension in the defined contribution Pension Scheme or salary supplement
arrangements. These insurance policies are written under trust and you should
provide the trustees with an ‘expression of wish’ form to inform them of your
preferences as to the disposition of any pay-out. Beneficiaries are restricted
to immediate family / household members.
For its own benefit, the Company has a 24 hour accident insurance arrangement
which will provide either three times or five times annual salary (depending on
the circumstances) in the event of your accidental death, or where you sustain
specific permanently disabling injuries whilst on the Company’s business. The
benefits under the policy in respect of you are payable to the Company. However,
the Company may at its sole discretion make payment to you of some or all of the
benefits received by it under the policy in accordance with any wishes expressed
by you in an ‘expression of wish form’. This, and the above, form can be
obtained from the Company’s Pensions Manager and should be completed and
returned as soon as possible after you join the Company.
6.6    Medical and Dental Insurance
You are entitled to participate, at the Company’s expense, in the Luxfer Group
Corporate Health Care Scheme, subject to the rules of the Scheme for your
benefit and your wife and all dependant children under the age of 21, or under
25 if in full time education. You are also entitled to participate at the
Company’s expense in the Luxfer Group Corporate Dental Scheme, subject to the
rules of the Scheme for your benefit and your wife only.
6.7    Annual Medical Examination
In addition you are encouraged to have an annual medical examination for which
the Company will pay.
6.8    Insurance Schemes
Any insurance scheme or policy which is provided for your benefit is subject to
the Company's right to alter the terms of cover provided or any term of the
scheme or policy from time to time. Benefits under any insurance scheme shall be
subject to the rules of that scheme and the terms of any applicable insurance
policy and are conditional on you complying with and satisfying any applicable
requirements of the insurers. Copies of these rules and policies and particulars
of the requirements as amended from time to time shall be provided to you on
request. The Company shall not have any liability to pay any benefit to you
under any insurance scheme unless it receives payment of the benefit from the
insurer under the scheme and shall not be responsible for providing you with any
benefit under an insurance scheme in the event that the relevant insurer refuses
for whatever reason to pay or provide or to continue to pay or provide that
benefit to you.
6.9    Company Vehicle / Car Allowance
While you hold a valid driving licence, the Company shall at your option in
accordance with the ‘Senior Executive Car Policy’:





--------------------------------------------------------------------------------





6.9.1
Provide you with a company car as specified in the Schedule in accordance with
the ‘Senior Executive Car Policy’ (as amended from time to time), for use in the
performance of your duties under this Agreement.

The Company will pay the costs of maintaining, taxing, repairing and insuring
the company car. The Company shall reimburse you fully for all properly incurred
expenses in connection with the business use of the company carin accordance
with ‘Luxfer Group UK Personal Expenses Manual’ as amended from time to time.
Use of the company car shall, at all times, be subject to the Luxfer Group Work
Related Road Safety Handbook in force from time to time. In particular you shall
take good care of your company car and ensure that the provisions and conditions
of any policy of insurance relating to it are observed in all respects. You
shall notify the Company immediately of any accident involving your company car
in which you are involved in the course of your duties and of any charge brought
against you for a motoring offence. You shall keep a record of all persons who
use your company car with permission pursuant to the Luxfer Group Work Related
Road Safety Handbook and the date upon which they use it and you shall provide
such information to the Company immediately on request. On the termination of
your employment, you are required to return your company car together with all
keys and relevant documentation to the Company at its principal place of
business or as otherwise directed by the Company;
OR
6.9.2
Pay you a car allowance for use of your own car as specified in the Schedule in
accordance with the ‘Senior Executive Car Policy’ which shall be payable
together with and in the same manner as the salary in accordance with clause
6.1. The car allowance shall not be treated as part of your basic salary for any
purpose and shall not be pensionable.



The Company shall reimburse you in respect of fuel costs for business miles at
the Company's business mileage rate in accordance with ‘Luxfer Group UK Personal
Expenses Manual’


Use of your own car shall be subject to the Senior Executive Car Policy’ and the
Luxfer Group Work Related Road Safety Handbook in force from time to time. In
addition and in particular you shall take good care of your car and ensure that
the provisions and conditions of any policy of insurance relating to it are
observed in all respects.


You shall immediately inform the Company if you are disqualified from driving
and you shall cease to be entitled to receive the car allowance or reimbursement
of fuel expenses under this sub-clause 6.9.2.


7.    HOLIDAYS
7.1
In addition to normal public holidays you shall be entitled to the number of
working days’ paid holiday in each holiday year as specified in the Schedule,
such holiday to be taken at such time or times as may be approved by the
Company.

7.2
The Company’s holiday year is from 1 April up to and including 31 March. In the
respective holiday years in which your employment commences or terminates, your
entitlement to holiday shall accrue on a pro rata basis for each completed
calendar month of service during the relevant year.

7.3
If, on the termination of your employment, you have exceeded your accrued
holiday entitlement, the value of such excess, calculated by reference to clause
7.2 and your Salary, may be deducted from any sums due to you and if there are
no such sums due, you shall repay such excess to the Company on such
termination. If you have unused holiday entitlement, the Company may either
require you to take such unused holiday during any notice period or make a
payment to you in lieu of it, calculated as above.

7.4
Holiday entitlement for one holiday year cannot be taken in subsequent holiday
years unless otherwise agreed by the Company. Failure to take holiday
entitlement in the appropriate holiday






--------------------------------------------------------------------------------





year will lead to forfeiture of any accrued holiday not taken without any right
to payment in lieu of it.
7.5
Where there are shutdowns at your place of work you must, if required to do so,
take part of your holiday entitlement at these times. Otherwise you may take
your holiday entitlement by mutual agreement with your manager.

7.6
If you fall ill during your annual holiday, you may take further holidays to
cover the period of sickness. However, to do this you must provide a medical
certificate to cover the period of sickness and obtain the agreement of your
manager before taking further holiday.

8.    SICKNESS BENEFIT
8.1
In the event that you are prevented by illness, accident or other injury from
properly performing your duties, subject to your compliance with this clause 8
and the Company’s approval, you shall be entitled to receive sickness benefits
in accordance with the Company's Sickness & Absence Policy. This policy may be
amended from time to time at the Company’s discretion.

Any payments made under this clause will include any Statutory Sick Pay payable
and when it is exhausted will be reduced by Social Security Sickness Benefit or
other benefits recoverable by you (whether or not recovered). For the avoidance
of doubt your right to receive Company sickness payments will not prejudice or
in any way limit the Company’s right to terminate your employment pursuant to
this Agreement.
8.2
You will notify the Company as soon as possible and at least by 10.00 am on the
first day of your absence the fact of your absence and the reason and on each
day thereafter. If the incapacity continues for a period of seven days or more,
you will produce to the Company medical certificates for the duration of your
absence.

8.3
Whether or not you are absent by reason of sickness, injury or other incapacity
you will, at the request of the Company agree to have a medical examination by a
doctor appointed and paid for by the Company and you authorise the Company to
have unconditional access to any report or reports (including copies) produced
as a result of any examination from time to time by the Company.

8.4
If you are incapable of performing your duties by reason of circumstances where
you have a claim for compensation against a third party and you recover
compensation for loss of earnings whether from a third party or otherwise, you
shall repay a sum equal to the amount recovered, or if less, any amounts paid to
you by the Company during your absence.

9.    DEDUCTION FROM PAY
9.1
You authorise the Company to deduct from your salary, any pay in lieu of notice,
commission, bonus, holiday and sick pay or any termination payment any sums
which you may owe to the Company including without limitation any overpayment of
salary or expenses, any debt or loans or any other sum or sums which may be
required to be authorised pursuant to Section 13 of the Employment Rights Act
1996.    

10.    Exclusivity of Service
10.1
During the continuance of this agreement (including during any period of ‘garden
leave’ pursuant to clause 15.5 below) you shall, unless prevented by ill health,
devote the whole of your time and attention to the business of the Company and
any Group Company for which you have responsibility and shall not without the
previous consent of the Company in writing (such consent not to be unreasonably
withheld) engage in any other employment or business or hold any position
honorary or otherwise in any company, business, partnership or other
organisation PROVIDED ALWAYS that nothing in this clause shall preclude you from
holding or being otherwise interested in any other shares or other securities of
any company which are for the time being quoted on any recognised stock exchange
so long as your interest therein does not extend to more than 100th part of the
aggregate amount of such security.

10.2
You are required to comply at all times and in all respects with the Company's
requirements on declaration of interest, and those required by the Companies Act
2006 as amended from time to time and any other regulation, statute or
legislation applicable to you as a director of the Company or a Group Company in
any relevant jurisdiction and to promptly notify the Chief






--------------------------------------------------------------------------------





Executive of Luxfer and/or the Company Secretary of the Company or Luxfer as
appropriate in writing of any financial or other beneficial interest in outside
activities whether as principal, partner, director, sole trader or otherwise.
Failure to disclose such interest will be considered by the Company to be gross
misconduct.


11.    CONFIDENTIALITY AND INTEGRITY
11.1
In the course of your employment you will acquire confidential information about
the Company (and any Group Company) and its products, plans, systems and
processes, customers and suppliers, including secret information of a technical
nature as to the design, operation, specifications, costing and development of
products. You will also have close contact with and knowledge of the Company's
customers with whom you deal, and fellow employees.

11.2
You must at all times (whether during your employment or after it terminates)
keep confidential, and must not, except with the express prior written
permission of the Company or where necessary in the proper exercise of your
duties, directly or indirectly use, disclose to any third party, including any
employee of the Company not authorised to receive such information, or fail to
keep properly secure from disclosure, all secret or confidential information of
whatever kind that may have come to your knowledge during or as a result of your
employment by the Company, including but without limitation information relating
to the Company, its technical processes, business plans, finances, staff,
customers, prospective customers, suppliers or products, information of a like
kind relating to any Group Company, information which has been disclosed to the
Company in confidence by a third party, and any other information of a kind that
would usually be regarded as secret or confidential.

11.3
For the avoidance of doubt you will not, without limit of time, disclose to any
other person, directly or indirectly, without the prior written permission of
the Company or use for your own purposes or those of any other person any secret
or confidential information about the Company, its products, business,
customers, suppliers or employees, including without limitation:-

i)    the identity of and terms of business of any supplier of the Company;
ii)
the identity of any customer of the Company, and information as to products
supplied to such customer, prices charged for any such products, and
requirements and likely future requirements of such customer;

iii)
the design and constructions of any of the Company's processes or products or
any proposed or potential process or product and any information as to the
software systems, engineering specifications or manufacturing methods of any
such product or proposed or potential product;

iv)    the Company's business plans and intentions;
v)    any information disclosed in confidence to the Company by any third party;
vi)
levels of salaries and other remuneration and benefits payable to individual
employees of the Company;

vii)
any confidential information of a similar nature to the foregoing relating to
any other Group Company;

being in each case information which you have acquired in the course of or by
reason of your employment with the Company.
This clause 11 does not prevent you from disclosure or use of information which
has at the time entered the public domain, otherwise than by your wrongful act
or omission, or disclosure in obedience to an order of a court or tribunal of
competent jurisdiction.
The provisions of this clause 11 are without prejudice to your duties and
obligations to be implied into this Agreement at common law.
11.4
Except in the proper course of your duties under this Agreement you will not
remove from the Company or any Group Company premises or copy or allow others to
copy the contents of any document, computer disk, tape or other tangible item
which contains confidential information or which belongs to the Company or any
Group Company.






--------------------------------------------------------------------------------





11.5
You must not at any time make any untrue, misleading or disparaging statement
relating to the Company or a Group Company.

11.6
Nothing in this clause shall be construed as preventing you from making a
“protected disclosure” within the meaning of the Public Interest Disclosure Act
1998 as amended but you are advised to refer to the Company’s disclosure policy
on the subject before doing so.

11.7
Any deliberate or culpable misuse or disclosure in breach of this clause will be
treated as gross misconduct and may result in summary dismissal.

11.8
If you have been appointed a director of the Company or any Group Company at any
time and if any circumstances should arise in which it becomes necessary for you
to seek separate independent legal advice about your fiduciary responsibilities
as a director of the Company or about any potential conflict between your duties
owed to the Company and your duties owed to any Group Company, you shall comply
with the Luxfer Board Resolution on independent professional advice for
directors as amended from time to time a copy of which can be obtained from the
Company Secretary of Luxfer.

12.    COMPANY PROPERTY
All notes, memoranda, drawings, designs, sketches formulae, computer software,
prototypes or other equipment or materials (by whatever medium made kept or
stored) concerning the business of the Company (or any supplier or customer of
the Company) or Group Company as shall be made or received by you during the
course of your employment shall be the property of the Company or the relevant
Group Company and shall be surrendered by you to someone duly authorised in that
behalf at the termination of your employment or on the request of the Company at
any time during the course of your employment.
13.    INTELLECTUAL PROPERTY
13.1    In this clause 13 “Intellectual Property” means any:
i)    concept, discovery, invention, process, procedure, development or
improvement in process or procedure;
ii)    data, design, formula, model, plans, drawings, documentation, database,
computer program or software (including related preparatory and design
materials) whether registrable or not and whether or not copyright or design
rights subsist in it; and
iii)    idea, method, information or know-how
which is made, discovered, created or generated by you whether alone or with
others and in the course of your employment which relates to or affects the
business of the Company or any Group Company or which is capable of being used
or adapted for use in connection with any such company.
13.2    Without prejudice to the provisions of the Patents Act 1977, the
Copyright Designs and Patents Act 1988 and any other applicable legislation:
13.2.1    you must immediately disclose to the Company or the relevant Group
Company full details of any Intellectual Property;
13.2.2    if the rights in the Intellectual Property belong to the Company or a
Group Company or are capable of doing so, you will act as trustee for the
Company or the relevant Group Company in relation to them;
13.2.3    if requested by the Company or a Group Company whether during your
employment or after the Termination Date you will at the expense of the Company
or the relevant Group Company do everything necessary (including executing
documents) to:





--------------------------------------------------------------------------------





i)    protect all current and future rights in the Intellectual Property (by
applying for letters patent or other appropriate form of protection) in the
United Kingdom or any other part of the world;
ii)    vest, transfer or assign such protection or right as the case may be to
the Company or the relevant Group Company or its nominee with full title
guarantee and the right to sue for past infringement and recover damages; and
iii)    to provide all reasonable assistance as the Company or the relevant
Group Company may require to obtain, maintain or enforce rights to the
Intellectual Property;
13.2.4    you hereby irrevocably and unconditionally waive in favour of the
Company or the relevant Group Company the moral rights conferred on you by the
Copyright Designs and Patents Act 1988 (and all similar rights in other
jurisdictions) in respect of any Intellectual Property right in which the
copyright is vested in the Company or the relevant Group Company under this
clause or otherwise;
13.2.5    you hereby agree not to publish or disclose to any third party any
information regarding Intellectual Property or do anything which may prejudice
any patent or protection of Intellectual Property.
13.2.6
pending the execution of documents, necessary to effect your obligations under
this clause 13 you agree to hold all rights and interest in the Intellectual
Property as a bare trustee for the Company (or any Group Company)

14.    EXECUTION OF DOCUMENTS AND ATTORNEY
You hereby irrevocably authorise the Company or the relevant Group Company to
appoint a person to execute any documents and to do everything necessary to
effect your obligations under clause 13 on your behalf.
15.    TERMINATION
15.1
You may terminate this Agreement at any time by giving notice in writing to the
Company. The Notice Period to be given by you is specified in the Schedule and
must expire at the end of a calendar month.

15.2
The Company may terminate your employment under this Agreement at any time:

(i)
by giving you notice in writing. The Notice Period to be given by the Company is
specified in the Schedule;



(ii)
summarily, without payment in lieu of notice or other compensation, if you are
found by the Company to have:

(a)
committed gross misconduct, gross incompetence or repeat or continue any other
material breach of your obligations under this Agreement; or

(b)
committed, been charged with or convicted of any criminal offence other than an
offence which does not in the reasonable opinion of the Company affect your
position under this Agreement; or

(c)
breached the Company’s or Luxfer’s anti-corruption and bribery policy or related
procedures; or

(d)
become bankrupt or made any arrangement or composition with your creditors
generally or;

(e)
resigned or vacated your office as a director of the Company or any Group
Company otherwise than by agreement with or at the request of the Company or
such Group Company; or

(f)
resign or vacate your office as a member of the Executive Management Board of
Luxfer otherwise than by agreement with or at the request of the Chief Executive
of Luxfer.

(g)
become of unsound mind ( which includes lacking capacity under the Mental
Capacity Act 2005, or a patient under any statute relating to mental health);






--------------------------------------------------------------------------------





(h)
engaged in any conduct which brings, or has the potential to bring yourself or
the Company or any Group Company into disrepute; or

(i)
otherwise to have acted in such a way that your continued employment by the
Company is not practicable.

15.3
Except under the circumstances of redundancy, the Company reserves the right in
the event of termination by you under clause 15.1 above or by the Company under
clauses 15.2 (i) above, and without giving any reason, to make a payment equal
to your gross salary only (less such tax and national insurance, and any pension
contributions, as may be properly deductible) for the notice period or
outstanding balance thereof, in lieu of notice, in which case your employment
will end at the date of such payment without any further liability on the part
of the Company under this Agreement.

15.4
At any time during the currency of notice of termination given by you or the
Company under clause 15.1 or 15.2(i), the Company may exercise its rights under
15.3 above for all or any part of the outstanding period of notice.

15.5
After notice of termination has been given by either party pursuant to clause 15
or if you seek to or indicate an intention to terminate your employment without
notice, provided that you continue to be paid and enjoy your full contractual
benefits until your employment terminates in accordance with the terms of this
Agreement, the Company may in its absolute discretion without breaking the terms
of this Agreement or giving rise to any claim against the Company or any Group
Company for all or part of the notice period (as the case may be):

(i)
exclude you from the premises of the Company and/or any Group Company;

(ii)
require you to carry out specified duties (consistent with your status, role and
experience) for the Company and/or any Group Company other than those referred
to in clause 2 or to carry out no duties;

(iii)
announce to employees, suppliers and customers of the Company and/or any Group
Company and the New York Stock Exchange or other applicable regulatory body that
you have been given notice of termination or have resigned (as the case may be);

(iv)
instruct you not to communicate orally or in writing with suppliers, customers,
employees, agents or representatives of the Company and/or any Group Companies
until his employment under his Agreement has terminated.

(v)
(If you have been appointed a director of the Company or any Group Company at
any time) request you to give notice resigning immediately without claim for the
compensation (but without prejudice to any claim you may have for damages for
breach of this Agreement):

(i)
as a director of the Company and all such Group Companies of which you are a
director; and

(ii)
all trusteeships held by you of any pension scheme or other trusts established
by the Company or any Group Company or any other company with which you have had
dealings as a consequence of your employment with the Company.

For the avoidance of doubt, your duties and obligations under clause 2 and,
those to be implied into this Agreement at common law continue to apply during
any period of exclusion pursuant to this clause.
15.6
On commencement of any period of exclusion pursuant to clause 15.5 you will
deliver up to the Company in accordance with clause 12 all property belonging to
the Company or any Group Company.

15.7
During any period of exclusion pursuant to clause 15.5 you will not be entitled
to accrue holiday or any bonus. Any untaken holiday entitlement accrued up to
the date of commencement of leave should be taken during the leave period. You
agree to notify the Company of any days or days during the exclusion period when
you will be unavailable due to holiday and will endeavour to agree convenient
holiday dates in advance with the Company.

15.8
Before and after termination of your employment, you will provide the Company
and/or any Group Company with reasonable assistance regarding matters of which
you have knowledge and/or






--------------------------------------------------------------------------------





experience in any proceedings or possible proceedings in which the Company
and/or Group Company is or may be a party.
15.9
At any time after notice (including summary notice) to terminate this Agreement
has been served or received by the Company, the Company may require you to

(i)
transfer, without payment, to the Company (or as the Company may direct) any
nominee shareholdings provided to you by or held by you in or on behalf of any
Group Company; and/or

(ii)
return to the Company on request any documents, computer disks and tapes and
other tangible items in your possession or under your control which belong to
the Company or any Group Company or which contain or refer to any confidential
information; and/or

(iii)
delete all confidential information from any computer, disks, tapes or other
re-usable material in your possession or under your control and destroy all
other documents and tangible items in your possession or under your control
which contain or refer to any confidential information.

If you fail to comply with clauses 15.9(i) and/or 15.9(ii) within seven days of
being required, the Company is hereby irrevocably authorised to appoint some
person in your name and on your behalf to sign any document or do anything
necessary or requisite to effect such resignation(s) and/or transfer(s) (without
prejudice to any claims which you may have against the Company arising out of
this Agreement or its termination).
15.10
If your employment by the Company is terminated in connection with any
reconstruction or amalgamation of the Company (whether by winding up or
otherwise) or sale of the Company’s undertaking or assets where the Transfer of
Undertakings (Protection of Employment) Regulations 2006 do not apply and:

(i)
you receive an offer or employment with any company concerned with such
reconstruction, amalgamation or sale; and

(ii)
the offer is for employment of a similar nature (whether or not involving a
change of status) and on terms generally no less favourable than those of your
employment under this Agreement;

then you shall have no claim against the Company in respect of the termination
of your employment
16    RESTRICTIONS FOLLOWING TERMINATION
16.1    In this clause 16 the following expressions have the following meanings:





--------------------------------------------------------------------------------





“Critical Person”
any person who was an employee, agent, director, consultant or independent
contractor employed, appointed or engaged by the Company or any Relevant Group
Company at any time within the Relevant Period who by reason of such employment,
appointment or engagement and in particular his/her seniority and expertise or
knowledge of trade secrets or confidential information of the Company or any
Group Company or knowledge of or influence over the clients, customers or
suppliers of the Company or any Group Company is likely to be able to assist or
benefit a business in or proposing to be in competition with the Company or any
Relevant Group Company;
“Products or Services”
products or services which are of the same kind as or of a materially similar
kind to or competitive with any products or services sold or supplied by the
Company or any Relevant Group Company within the Relevant Period including for
the avoidance of doubt but not limited to high pressure and composite gas
cylinders; magnesium alloys, powders and wrought products; chemically derived
zirconium oxides and chemicals; superplastically formed aluminium and composite
components and any additional core product lines that the Company or a Group
Company may have manufactured in the Relevant Period prior to you leaving the
Company for whatever reason;
“Relevant Customer”
any person, firm, company or organisation who or which at any time during the
Relevant Period is or was:
 
i) negotiating with the Company or a Relevant Group Company for the sale or
supply of Relevant Products or Services; or
 
ii)a client or customer of the Company or any Relevant Group Company for the
sale or supply of Relevant Products or Services; or
 
iii)in the habit of dealing with the Company or any Relevant Group Company for
the sale or supply of Relevant Products or Services
 
and in each case with whom or which you were directly concerned or connected or
of whom or which you had personal knowledge during the Relevant Period in the
course of your employment hereunder;
“Relevant Group Company”
any Group Company (other than the Company) for which you have performed services
under this Agreement or for which you had operational/management responsibility
at any time during the Relevant Period;
“Relevant Period”
the period of 12 months immediately before the Termination Date or (where such
provision is applied) the commencement of any period of exclusion pursuant to
clause 16.2 if earlier;
“Relevant Products or Services”
Products or Services with which sale or supply you were directly concerned or
connected or of which you had personal knowledge during the Relevant Period in
the course of your employment hereunder;
“Restricted Territory”
any country in which the Company or any Group Company has a material interest in
the sale or supply of Products or Services.

16.2You will not without the prior written consent of the Company (such consent
not to be unreasonably withheld) directly or indirectly and whether alone or in
conjunction with or on behalf of any other person and whether as a principal,
shareholder, director, employee, agent, consultant, partner or otherwise:
16.2.1
within the Restricted Territory for a period of twelve months from the
Termination Date be engaged, concerned or interested in, or provide commercial
or professional advice to, any other business which supplies Products or
Services in competition with the Company or any Relevant Group Company PROVIDED
that this restriction does not






--------------------------------------------------------------------------------





apply to prevent you from: (i) undertaking duties or activities which are
materially different from those undertaken by you during the Relevant Period in
the performance of your duties hereunder; or (ii) holding shares or other
securities in any company which is quoted, listed or otherwise dealt in on a
recognised investment exchange or other securities market and which confer not
more than four per cent of the votes which could be cast at a general meeting of
such company;
16.2.2
within the Restricted Territory for a period of twelve months from the
Termination Date be engaged, concerned or interested in any business which at
any time during the Relevant Period has supplied products or services to the
Company or any Relevant Group Company or is or was at any time during the
Relevant Period a Relevant Customer of the Company or any Relevant Group Company
if such engagement, concern or interest causes or would cause the supplier to
cease, alter or materially to reduce its supplies to the Company (or any
Relevant Group Company as the case may be) or the Relevant Customer to cease or
materially to reduce its orders or contracts with the Company or any Relevant
Group Company; or

16.2.3
for a period of twelve months from the Termination Date so as to compete with
the Company or any Relevant Group Company canvass, solicit or approach or cause
to be canvassed, solicited or approached any Relevant Customer for the sale or
supply of Relevant Products or Services or endeavour to do so; or

16.2.4
for a period of twelve months from the Termination Date so as to compete with
the Company or any Relevant Group Company deal or contract with any Relevant
Customer in relation to the sale or supply of any Relevant Products or Services,
or endeavour to do so; or

16.2.5
for a period of twelve months from the Termination Date solicit, induce or
entice away from the Company or any Relevant Group Company or, in connection
with any business in or proposing to be in competition with the Company or any
Relevant Group Company, employ, engage or appoint or in any way cause to be
employed, engaged or appointed a Critical Person whether or not such person
would commit any breach of his or her contract of employment or engagement by
leaving the service of the Company or any Relevant Group Company;

16.2.6
use in connection with any business any name, which includes the name of the
Company or any Group Company or any colourable imitation of it.

16.3
Whilst the restrictions in this clause 16 (on which you have had an opportunity
to take independent advice as you hereby acknowledge) are regarded by the
parties as fair and reasonable, it is hereby declared that each of the
restrictions in this clause 16 is intended to be separate and severable. If any
restriction is held to be unreasonably wide but would be valid if part of the
wording (including in particular but without limitation the defined expressions
referred to in clause 16.1) were deleted, such restriction will apply with so
much of the wording deleted as may be necessary to make it valid.

16.4
The parties agree that the periods referred to in sub-clauses 16.2.1, 16.2.2,
16.2.3, 16.2.4 and 16.2.5 above will be reduced by one day for every day during
which at the Company’s direction and pursuant to clause 15.5 above you have been
excluded from the Company’s premises and/or have not carried out any duties or
have carried out duties other than your normal duties.

16.5
If you breach any of the provisions in this clause 16 the Company will be
entitled by written notice to you to extend the period during which the
provisions of clause 16 which have been breached apply by an equivalent period
to that during which the breach or breaches have continued, such additional
period to commence on the date on which the said period would have otherwise
expired. You hereby agree that if the Company so extends the period of any such
restriction, this will not prejudice the right of the Company to apply to the
Courts for injunctive relief in order to compel you to comply with the
provisions of this clause 16 and/or damages, as the case may be.






--------------------------------------------------------------------------------





16.6
For the purposes of clause 16 the Company has entered into this Agreement as
agent for and trustee of all Relevant Group Companies and all Group Companies
respectively.

16.7
If you apply for or are offered a new employment, appointment or engagement,
before entering into any related contract you will bring the terms of this
Agreement to the attention of a third party proposing directly or indirectly to
employ, appoint or engage you.

17.    NOTICES
Any notice given under this Agreement shall be deemed well served if when
addressed to the Company it be left at the address identified in this Agreement
or be sent by first class post addressed to that address, or if when addressed
to you it be served personally or be sent by first class post addressed to you
at the usual or last known address and in case of service by first class post
the date of service shall be the date following the date of posting.


18.    DATA PROTECTION
18.1
For the purposes of the Data Protection Act 1998 you consent to the processing
of all or any personal data (in manual, electronic or any other form) relevant
to your employment, by the Company or any Group Company and/or any agent or
third party nominated by the Company and bound by a duty of confidentiality.
Processing includes, but is not limited to, obtaining, recording, using and
holding data relating to you for legal, personnel, administrative and management
purposes and in particular to the processing of any sensitive personal data (as
defined in the Data Protection Act 1998) relating to you, including, as
appropriate:



(a)
Information about your physical or mental health or condition in order to
monitor sick leave and take decisions about your fitness to work;



(b)
Your racial or ethnic origin or religious or similar information in order to
monitor compliance with equal opportunities legislation;



(c)
Information relating to any criminal proceedings in which you have been involved
for insurance purposes and in order to comply with legal requirements and
obligations to third parties.





18.2
The Company may make such information available to any Group Company, those who
provide products and services to the Company or any Group Company (such as
advisers and payroll administrators) regulatory authorities, potential or future
employers, governmental or quasi-governmental organisations and potential
purchasers of the Company or any Group Company or the business in which you
work.



18.3
You consent to the transfer of such information to any Group Company and the
Company or any Group Company business contacts outside the European Economic
Area in order to further its or their the business interests even where the
country or territory in question does not maintain adequate data protection
standards.

    
19.    RELEVANT LAW
19.1
This Agreement shall be governed by and construed under the laws of England and
Wales and the parties hereto submit to the jurisdiction of the Courts of England
and Wales.

19,2
A reference to a particular law is a reference to it as it is in force for the
time being taking account of any amendment, extension, or re-enactment and
includes any subordinate legislation for the time being in force made under it.



20.    OVERRIDING LEGISLATION
This Agreement is subject to any overriding legislation.


21.    HEADINGS
The headings to the clauses of this Agreement are for convenience of reference
only and shall not affect the meanings or construction of anything herein
contained.





--------------------------------------------------------------------------------







22.    ASSIGNMENT
The benefit and burden of this Agreement shall devolve upon and be enforceable
by and against not only the Company but also its assignees.


23.    EFFECT OF TERMINATION
The expiration or termination of this Agreement shall not operate to affect any
provisions contained in this Agreement, which are specifically expressed such as
to operate or have effect after this Agreement has terminated.


24.    GRIEVANCE
You may refer any grievance to the Company by written submissions in accordance
with the Company's Grievance Procedure.
To the extent that statute allows for this the Company’s Grievance Procedure is
not incorporated by reference into this Agreement and therefore does not form
part of your contract of employment.


25.    DISCIPLINARY PROCEDURE
25.1
The Company has a disciplinary procedure.

To the extent that statute allows for this the Company’s Disciplinary Procedure
is not incorporated by reference into this Agreement and therefore does not form
part of your contract of employment.
25.2
The Company shall be entitled prior to and during the course of any
investigations to suspend you (with or without pay) and exclude you from the
premises of the Company if suspension is necessary to allow a proper
investigation to be conducted or if there may be circumstances, which would
entitle the Company to dismiss you summarily.



26.
RIGHTS OF THIRD PARTIES

Nothing in this Agreement is intended to confer on any person any right to
enforce any term of this Agreement which that person would not have had but for
the Contracts (Rights of Third Parties) Act 1999


27.    STATUTORY INFORMATION
The terms set out in this Agreement include those required to be included in a
statement of the terms of your employment under section 1 and 2 of the
Employment Rights Act 1996, and this Agreement is therefore also the statement
required to be given to you. In order to meet the statutory requirements the
Company is required to give particulars of any collective agreements applicable
to your employment: there are no such collective agreements applicable by your
employment.




28    RESIGNATION AS A DIRECTOR


28.1
If you have been appointed a director of the Company or a Group Company at any
time, you will on termination of your employment for any reason at the request
of the Board (pursuant to either a resolution of the Board or members of the
Company) give notice resigning immediately without claim for compensation (but
without prejudice to any claim you may have for damages for breach of this
Agreement):

(i)
as a director of the Company and all such Group Companies of which you are a
director; and

(ii)
all trusteeships held by you of any pension scheme or other trusts established
by the Company or any Group Company or any other company with which you have had
dealings as a consequence of your employment with the Company.






--------------------------------------------------------------------------------





28.2
If notice pursuant to clause 28.1 or 15.5(v) is not received by the relevant
company within seven days of a request by the Company, the Company is
irrevocably authorised to appoint a person to execute any documents and to do
everything necessary to effect such resignation or resignations on your behalf.

28.3
Except with the prior written agreement of the Chief Executive of Luxfer , you
will not during your employment under this Agreement resign your office as a
director of the Company or any Group Company and if you do so without the
consent or concurrence of the Chief Executive of Luxfer , the Company will be
entitled to terminate your employment pursuant to clause 15.2(d) or at the
Company’s absolute discretion, to treat such resignation as notice of
termination given by you to the Company pursuant to clause 15.1.

 






THE SCHEDULE
For : GRAHAM WARDLOW
Ref to Clause
1.Position
Divisional Managing Director, MEL Chemicals
1.1
2.Commencement Date
1 May, 2017
1.2
3.Continuity of Employment
3rd September 1984
1.2
4.Location
Swinton, Manchester
5
    5. Basic Salary
£# per annum
6.1
6.Maximum Bonus Potential
#% of basic salary (or such higher figure as the CEO sets annually within the
Group Remuneration Policy)
6.2
7.Pension Scheme
Salary Supplement of #% of basic salary (with ability to contribute from this
into LGRSP) 
6.4
8.Private Medical Insurance
Family membership of Health Scheme
Married membership of Dental Scheme
6.6
9.Company Car (or Allowance)
Category 1B (or £# car allowance per month)
6.9
10.Holiday entitlement
25 days
7.1
11.Notice Period:
to be given by Employee
Twelve months
15.1
12.Notice Period:
to be given by Employer
Twelve months
15.2
NB: The Schedule is at all times to be read in conjunction with the Contract of
Employment and in the event of conflict the latter shall prevail.








--------------------------------------------------------------------------------


























--------------------------------------------------------------------------------





This Agreement has been signed on behalf of the Company and executed and
delivered as a deed by Graham Wardlow on the date set out below




Signed for and on behalf of Magnesium Elektron Limited:


Director
Signed: …………………………………………………………………………


Name: …………………………………………………………………………


Dated: …………………………………………………………………………


Secretary
Signed: …………………………………………………………………………


Name: …………………………………………………………………………


Dated: …………………………………………………………………………




Executed and Delivered as a Deed by Graham Wardlow


Signed: …………………………………………………………………………


Name: …………………………………………………………………………


Dated: …………………………………………………………………………


Witnessed by:


Signed: …………………………………………………………………………


Name: …………………………………………………………………………


Dated: …………………………………………………………………………





